Citation Nr: 9912384	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1998 rating decision, 
in which the RO denied the veteran's increased (compensable) 
rating claim for right ear hearing loss.  The veteran filed 
an NOD the following month, and an SOC was issued by the RO 
in September 1998.  In November 1998, the veteran filed a 
substantive appeal.  In February 1999, the veteran testified 
before the undersigned Member of the Board during a Travel 
Board Hearing at the VARO in Los Angeles.  

The Board notes, in addition, that the veteran was denied 
service connection for tinnitus in the above noted July 1998 
rating action.  In a subsequently filed VA Form 9, he noted 
his disagreement with the RO's finding as to that claim, and 
also filed an additional claim for left ear hearing loss.  He 
thereafter testified as to both issues during his Travel 
Board Hearing.  While neither claim has been fully developed 
for appellate review, both issues are referred to the RO, for 
issuance of an SOC as to tinnitus and for adjudication as to 
left ear hearing loss.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal as it pertains to entitlement to an 
increased (compensable) rating for right ear hearing loss 
has been obtained by the RO.


2. Upon VA examination conducted in November 1997, the 
veteran's right ear hearing loss was manifested by an 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz of 57 decibels, and speech discrimination ability 
was 76 percent.  

3. Industrial Hearing and Pulmonary Management audiological 
evaluations, in December 1997 and February 1998, revealed 
the veteran's right ear hearing loss to be manifested by 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
hertz of 59 decibels and 57 decibels respectively.  

4. Service connection has not been granted for a hearing loss 
in the left ear, and the veteran does not have total 
deafness in his left ear.


CONCLUSIONS OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 4.86a, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects a 
Report of Medical Examination, dated in September 1969.  On 
audiological evaluation, pure tone 




thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
No test
65
LEFT
5
5
0
No test
10

A subsequent EENT (eyes, ears, nose, and throat) Clinic 
audiological evaluation, dated in November 1969, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
No test
80
LEFT
15
15
10
No test
15

The examiner's impression was sensorineural hearing loss of 
the right ear.  The Report of Medical Examination noted, in 
box #73, that the veteran had been given an H-2 profile for a 
hearing deficiency in his right ear.  Two subsequent physical 
profile records were issued, one noting hearing loss in the 
right ear; the other noting high-tone bilateral hearing loss.  

Following his release from active service, the veteran 
submitted to the RO in April 1982 a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed a 
claim of service connection for bilateral hearing loss.  In a 
September 1982 rating action, the RO service connected the 
veteran for right ear hearing loss.  The disability was 
determined to be noncompensable, with an effective date from 
April 1982.  

Thereafter, in June 1997, the veteran submitted a second VA 
Form 21-526, requesting consideration for an increased rating 
for his right ear hearing loss.  He reported having minimal 
hearing acuity in his right ear.

In November 1997, the veteran was medically examined for VA 
purposes.  He reported that he suffered from hearing loss in 
both ears, with the right being worse than the left, and that 
it was difficult for him to locate sounds.  He additionally 
reported a history of bilateral tinnitus.  The veteran also 
noted that he had problems hearing the radio or television, 
as well as problems hearing a person speak on the telephone.  
On clinical examination, the veteran's tympanic membranes 
could be seen, and his ear canals were clear.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
80
95
LEFT
20
15
10
25
60

Puretone threshold averages were 57 dB for the right ear and 
27 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear, with no 
percentage finding reported for the left ear.  The examiner's 
diagnosis was sensorineural hearing loss in both ears, along 
with constant, high pitched bilateral tinnitus.  

In a July 1998 rating action, the RO denied the veteran an 
increased (compensable) evaluation for right ear hearing 
loss, and additionally denied the veteran's claim of service 
connection for tinnitus.  In August 1998, the veteran filed 
an NOD only to the issue of a denial of his increased 
(compensable) rating claim for right ear hearing loss.  

In November 1998, the veteran submitted an Industrial Hearing 
and Pulmonary Management audiological evaluation summary 
which noted audiological evaluation test results from 
September 1984 to February 1998.  The tests were conducted in 
conjunction with the veteran's employment.  In particular, 
test results in December 1997 noted puretone thresholds of 
the right ear, for the 1000/2000/3000/4000 Hz range, in 
decibels, of 10/50/85/90.  Test results in February 1998 
revealed puretone thresholds for the right ear, in decibels, 
for the 1000/2000/3000/4000 Hz range, of 15/40/80/95.  These 
resulted in puretone threshold averages of 59 dB in December 
1997 and 57 dB in February 1998.  No speech discrimination 
testing was conducted.  

In February 1999, the veteran testified before the 
undersigned Member of the Board during a Travel Board Hearing 
at the VARO in Los Angeles.  Under questioning, the veteran 
reported that, since separating from active service, he had 
worked for a utility company, and that his hearing had been 
tested by his employer.  The hearing evaluation findings for 
these tests, he stated, revealed that he suffered from 
bilateral hearing loss.  In addition, the veteran reported 
that he had suffered from bilateral hearing loss and tinnitus 
since separating from active service.  He testified that he 
had difficulty hearing out of his right ear when someone 
spoke to him on the telephone.  The veteran also testified 
that he needed to turn up the volume of a radio or television 
so that he could hear the sound, and that persons with whom 
he would be speaking often had to repeat themselves because 
he had not been able to understand what had been spoken the 
first time.  Furthermore, the veteran stated that his hearing 
would become aggravated if he did not wear ear protection at 
events that involved loud noise.  In such instances, his 
hearing would become worse and then improve, but he was not 
sure whether the improvement was to the level his hearing had 
been prior to the aggravation.  

II.  Analysis

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran has made 
such an assertion, and he has thus stated a well-grounded 
claim.

The veteran having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).  The Court has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and that this duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  The RO has obtained the report of the most recent VA 
audiological examination conducted in November 1997, and the 
veteran has submitted the results of Industrial Hearing and 
Pulmonary Management audiological evaluations, dated from 
September 1984 to February 1998.  As the evidence does not 
indicate that any further relevant records are available, the 
RO has satisfied the duty to assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
We note that 38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  In addition, 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Furthermore, 38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The rating schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6101.  
The assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  However, where service connection is in 
effect for only one ear (as is the case here at the present 
time), the non-service-connected ear will be rated as normal, 
unless there is total deafness in the non-service-connected 
ear.  38 U.S.C.A. § 1160(a) (West 1991); VAOPGCPREC 32-97 
(Aug. 29, 1997); Boyer v. West, 11 Vet.App. 477 (1998).  The 
evidence of record does not reflect total deafness in the 
non-service-connected left ear.  Furthermore, the Board notes 
that the evaluations derived from the rating schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1998).

A review of the evidence reflects that, on VA examination in 
November 1997, the veteran's right ear puretone threshold 
average for 1000, 2000, 3000, and 4000 Hz was 57 decibels.  
Speech discrimination percentage was reported as 76 percent.  
In addition, total deafness in the left ear was not 
diagnosed.  Subsequent audiological evaluations from 
Industrial Hearing and Pulmonary Management noted puretone 
averages in December 1997 and February 1998 of 59 decibels 
and 57 decibels respectively.  No speech discrimination 
testing was performed.  The puretone averages, combined with 
the reported speech discrimination percentage in November 
1997, correspond to a level IV hearing acuity for the 
service-connected right ear, pursuant to the Rating Schedule.

Since, as indicated above, total deafness in the left ear is 
not shown, the hearing in the non-service-connected left ear 
must be assessed as normal, or level I.  Findings of level I 
hearing in the left ear and level IV hearing in the right ear 
correspond to a noncompensable (0 percent) disability 
evaluation under the Rating Schedule.  Therefore, under the 
circumstances described above, an increased disability rating 
for right ear hearing loss is not warranted in this case.  

The Board also notes that, in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, judicial precedent has held 
that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  We believe that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  The record does not 
reflect any recent hospitalization or medical treatment.  
There is also no evidence of marked interference with 
employment.  The record, therefore, is devoid of evidence 
that would take the veteran's case outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.

Furthermore, the Board notes that, while the veteran 
submitted additional evidence, in the form of Industrial 
Hearing and Pulmonary Management audiological test findings, 
the RO did not consider this evidence and issue a 
supplemental statement of the case.  The governing 
regulation, 38 C.F.R. § 19.31 (1998), provides that a 
supplemental statement of the case will be furnished to the 
appellant and the representative, if any, when additional 
pertinent evidence is received after a statement of the case 
has been issued, or the most recent supplemental statement of 
the case has been issued.  See also 38 C.F.R. § 19.37(a) 
(1998); Thurber v. Brown, 5 Vet.App. 119, 126 (1993).  

The Board notes that we may consider arguments, sub-issues, 
statutes, regulations, or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether BVA must remand an appeal 
to the RO to cure a deficiency in the statement of the case 
relating to the summary of evidence, citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  See VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the AOJ 
[i.e., the RO] must be supported by an adequate statement of 
reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding to a decision without remanding to the RO for 
consideration of the additional audiological test findings 
does not unduly prejudice the veteran.  In reaching this 
conclusion, we note that both the November 1997 VA 
audiological examination puretone threshold average for the 
right ear (57 dB), and the puretone threshold averages for 
the right ear reported in December 1997 and February 1998 by 
Industrial Hearing and Pulmonary Management (59 dB and 57 dB 
respectively) are essentially the same.  Furthermore, 
application of the higher 59 dB average with the only 
available speech discrimination score on VA examination, 76 
percent, still results in a finding of level IV hearing in 
the right ear, which corresponds to a noncompensable
(0 percent) disability evaluation.  

Therefore, after careful review of the record, the Board can 
find no reason why a remand of the veteran's appeal in this 
case and reconsideration by the RO of the Industrial Hearing 
and Pulmonary Management audiological test findings would be 
judicially expedient or would result in a different finding 
than that reached previously by the RO.  


ORDER

Entitlement to an increased rating for right ear hearing loss 
is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

